TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00669-CV



                Tom Bennett and James B. Bonham Corporation, Appellants

                                                v.

                                 Larry Wayne Grant, Appellee


    FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT
         NO. 8086, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                          SUPPLEMENTAL OPINION


               In response to our opinion issued in this appeal on August 13, 2014, Larry Grant has

filed with the district court a remittitur reducing his $2 million exemplary damages award against

Tom Bennett and the James B. Bonham Corporation to an award of $512,109 against each defendant.

In accordance with our prior opinion, we reform the district court’s judgment to award Larry Grant

$512,109 in exemplary damages against Tom Bennett and $512,109 in exemplary damages against

the James B. Bonham Corporation. In our opinion issued on August 13, 2014, we overruled the

appellants’ remaining issues on appeal. Accordingly, we affirm, as reformed herein, the trial

court’s judgment.
                                             __________________________________________

                                             Scott K. Field

Before Justices Pemberton, Rose, and Field

Reformed and, as Reformed, Affirmed

Filed: September 26, 2014




                                                2